DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 1. Claim 7 has been cancelled. Claims 9 – 20 were previously withdrawn. Claims 1 – 6 & 8 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 5, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2015/0165661 A1), in view of Ookura et al. (US 2013/0264741 A1).
With regard to claim 1, Okumura et al. teach a complex comprising a metal member (103), a single-layer primer layer (104) comprising polypropylene directly bonded to the metal member (paragraphs [0084] – [0086] & [0115] – [0116]), and a resin member (105) comprising polyolefin (thermoplastic) directly bonded to the primer layer (paragraphs [0069] & [0136]). The resin member is joined to the primer layer by injection molding (paragraphs [0003] – [0004], [0011], [0014], & [0211]). 
Okumura et al. teach the metal member contain protrusions and recess on the surface by immersing the metal member in a corrosive aqueous solution or a corrosive suspension or by anode oxidation method (“hydrophilic surface treatment”) (paragraph [0076]). The primer layer is an acid-modified polypropylene using maleic acid anhydride (paragraphs [0086], [0093], & [0100]).
	Okumura et al. do not teach an anchoring and compatibilizing effect between the polypropylene primer layer and the polyolefin (thermoplastic) resin member.
	However, Okumura et al. teach a polypropylene primer layer and injected layer formed of the same material (e.g. polypropylene) and joined by the same method (i.e. injection molding). Therefore, the materials of the polyolefin primer layer and the polyolefin resin member (thermoplastic layer) taught by Okumura et al. inherently bond by the compatibilizing effect.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Okumura et al. do not limit the thickness of the polypropylene primer layer, but also does not teach a primer layer having a thickness in Applicant’s claimed range.
Ookura et al. teach a maleic anhydride modified polypropylene adhesive layer for joining a metal layer and a thermoplastic injection molded layer, wherein the maleic anhydride polypropylene layer has a thickness of 10 µm or more for achieving sufficient adhesion for insert (injection) molding process without increasing the injection pressure (paragraph [0086]).
Therefore, based on the teachings of Ookura et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the maleic anhydride modified polypropylene primer layer taught by Ookura et al. to a thickness of 10 µm or more for sufficient adhesion between the primer layer and the thermoplastic resin molded layer during the injection molding process.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 2, Okumura et al. teach the polyolefin resin material (Applicant’s “thermoplastic resin molded body”) may be formed of polypropylene (paragraph [0138]). The temperature of the resin material during injection molding is represented by T1 [°C.] (Applicant’s “Temperature of the polypropylene resin), and a melting point of the polyolefin (resin member) is represented by T2 [°C] (Applicant’s “Melting point of the polypropylene resin layer), the T1 is in the range of T2 + 70 ≤ T1 ≤ T2 + 140, wherein a temperature of the molding during the injection molding is represented by T3 [°C.] (Applicant’s “Temperature of the die”), the T3 is in the range of T2 – 70 ≤ T3 ≤ T2 – 10 (paragraphs [0031] – [0032] &  [0057] – [0059]). Based on these equations, we know that T1 is at least 70°C greater than T2 and T2 is at least 10°C greater than T3.
To restate Applicant’s claim limitation in the words of Okumura et al., Applicant is claiming {T1 – T2} – {T2 – T3} ≥ 0. As discussed above, based on the equations given by Okumura et al., we know Okumura et al. teach T1 is at least 70°C greater than T2 and T2 is at least 10°C greater than T3. Based on these endpoints alone, 70 – 10 = 60 (Applicant’s “T (gap)”), which is greater than 0.
With regard to claims 3 – 4, Okumura et al. do not teach the resin member (“thermoplastic layer”) is composed of polyamide (claim 3) or polycarbonate (claim 4).
However, Okumura et al. teach the complex of a resin member joined to a metal member is used in the fields of automobile, home appliance, an industrial device, and the like (paragraphs [0002]). The complex may be a vehicle structural component, in-vehicle-component, chassis of electronic devices, chassis of home appliances, and other uses (paragraphs [0185] – [0189]).
Ookura et al. teach injection molded laminate of a thermoplastic resin molded with a metal component via a modified polypropylene adhesive by insert (injection) molding technique. The molded laminate material is for automobile interior components (paragraphs [0001] – [0002]). The thermoplastic resin molded material may include polypropylene, polycarbonate, or polyamide. These materials are preferred for their excellent gas barrier properties which can block the air during heating for adhering to the metal component and reduce deterioration of the film containing the modified polyolefin. Additionally, these polymers are preferred because they are often used in the automobile field with favorable adhesion properties when integrally molded (paragraph [0080]).
Therefore, based on the teachings of Ookura et al., it would have been obvious to one of ordinary skill in the art to substitute polyamide or polycarbonate for the polypropylene resin member of Okumura et al. (Applicant’s “thermoplastic resin molded body”) because polycarbonate and polyamide are art recognized equivalents of polypropylene for the same purpose (injection molded internal automobile components). See MPEP 2144.06.II. Additionally, Ookura et al. teach all of these polymers have excellent gas barrier properties and adhesion properties when integrally molded. 
With regard to the melting temperature of the polyamide and/or polycarbonate materials compared to the injection molding temperatures of claims 3 – 4, it would have been obvious to one of ordinary skill to apply the same method of injection molding as taught by Okumura et al. to other thermoplastic resin member materials, such as polyamide and polycarbonate, as discussed in claim 2 above.
With regard to claim 5, Okumura et al. teach the metal base is an aluminum base composed of aluminum or an aluminum alloy (paragraphs [0013], [0044], [0046], [0079], [0080] – [0082]).
With regard to claim 8, Okumura et al. teach the primer layer may be sprayed coated onto the metal base (paragraph [0128]).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al., as applied to claim 5 above, and further in view of Noaki (JP 2014-034201 A).
	With regard to claim 6, as discussed above for claim 1, the aluminum base is subjected to an anodizing surface treatment (paragraph [0076]).
	Okumura et al. do not teach the contact angle of the PP primer layer and the aluminum base.
	Applicant’s specification teaches the claimed contact angle between the polypropylene resin and the aluminum base of claim 6 is referring to the water contact angle of the aluminum base of 60 degrees or less, which is measured before deposition of the PP resin on said aluminum base surface (specification, paragraphs [0053] – [0054] & [0081]). According to Applicant’s specification (paragraphs [0025], [0034] – [0035], [0052] – [0054], & [0061], the desired water contact angle is achieved by surface treatment of the aluminum base using methods such as caustic treatment, blasting treatment, anodizing treatment, boehmite treatment, or roughening treatment.
As discussed above, Okumura et al. teach treating the surface of the aluminum base with an anode oxidation treatment (“anodizing treatment”). However, Okumura et al. do not provide a sufficient amount of information regarding this anode oxidation treatment to determine if the water contact angle with the primer layer meets Applicant’s claim 6.
Noaki teaches improving the bonding capabilities between an aluminum plate and propylene resin foamed member commonly used in electronic equipment (paragraphs [0001] – [0005], [0022], [0038] – [0039]). The laminate is obtained by an aluminum metal surface treated by physical and/or chemical treatment, such as anodization, to form a hydrophilic surface (paragraph [0021]). Additionally, Naoki teaches the propylene foamed resin is modified with hydrophilic functional groups, such as maleic anhydride (paragraph [0028]).
Therefore, based on the teachings of Naoki, it would have been obvious to one of ordinary skill in the art to achieve good bonding capabilities between a metal component (e.g. aluminum plate) and a maleic anhydride modified polypropylene layer by following the method of anodization (“anode oxidation”) taught by Noaki et al., as shown below:
Applicant’s hydrophilic treatment of aluminum base (spec P[0079])
Naoki’s hydrophilic treatment of aluminum base
Anodization treatment:
Anodization treatment
(1) Dipped metal base into a nitric acid and sodium hydroxide solutions (P0079)
(1) Dipped metallic member in nitric acid and/or sodium hydroxide solutions (P0025 & 0049) 
(2) Anodization in a sulfuric acid solution  by passing a direct current of 18V (P0054 & 0079)
(2) Anodization in sulfuric acid solution Current density 0.5 A/cm3 (P0049)
at constant DC voltage (P0024)
Applicant’s modified PP layer
Naoki’s modified PP layer
Modified maleic anhydride in the polypropylene resin (P0014)
propylene resin contains units of maleic anhydride (P0028)


Naoki et al. teach the same conditions as Applicant for treating the aluminum plate to achieve the hydrophilic surface and the same modified polypropylene, as shown by the table below.  Therefore, a water contact angle between the aluminum base and the modified polypropylene resin taught by Naoki et al. when applied to the laminate taught by Ookura et al. would flow naturally from following the teachings of Naoki et al. when combined with the teachings of Ookura et al. for improving the bonding strength between the aluminum plate and the propylene resin. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Response to Arguments
Applicant argues, “Ookura structurally differs from the present invention in that Ookura uses an adhesive film, instead of a coating, for integrating a metal component and a resin component in a mold.
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, Applicant has not demonstrated a structural difference between a coating and a film.

Applicant argues, “Claim 1 has been amended to further clarify the intended features by reciting that a polypropylene resin layer is a single-layer coating having a film thickness of 20 to 200 µm. Amended claim 1 also requires that the single-layer coating (the polypropylene resin layer) be bonded directly to each of the thermoplastic resin molded body and the metal base” (Remarks. Pg. 7).
Applicant argues, “Ookura is also different from the present invention in that Ookura proposed making a laminate of two layers that form the laminated adhesive film, i.e., (i) a tacky adhesive film containing a modified polyolefin resin placed on a metal side of the metal component and (ii) a non-tacky thermoplastic resin film attached to a resin component surface, so that the non-tacky thermoplastic resin film is useful to improve the workability and to reduce heat deterioration of the adhesive film during heat bonding, while allowing the metal component to adhere well to a resin injection-molded and shows high heat resistance (paragraph [0008]). See also paragraphs [0072] – [0075] of Ookura” (Remarks, Pgs. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the previous rejection over Ookura et al. is withdrawn. However, a new rejection has been made over Okumura et al. in view of Ookura et al.

Applicant argues, “Further, claim 1 recites that a hydrophilic surface is formed on the metal base. When an adhesive film is used to make the bonding, as in the case of Ookura, there would be no necessity of using a hydrophilic surface. The surface treatment is useful particularly when a resin component is directly formed on the surface. It is submitted that there is no reasonable reason or motivation to form a hydrophilic surface on the metal component in Ookura” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the adhesive strength of an adhesive film and the metal component is improved by the metal surface with a hydrophilic treatment compared to a metal surface without the hydrophilic surface.
Second, in light of Applicant’s amendment of claim 1, the rejection over Ookura et al. is withdrawn and replaced with a new rejection over Okumura et al. Okumura et al. teach an anodized (hydrophilic) surface.

Applicant argues, “Additionally, Applicants provide the following argument against the rejection of claim 2. The Examiner cites Example 1 of Ookura to provide teachings for T (gap) > 0. However, the Example 1 utilized polypropylene ethylene rubber, while Example 5 utilized a polypropylene-based resin film as an adhesive film. Thus, Applicant submit that comparison must be made with Example 5 of Ookura” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claims 1 and 2 do not specify the polypropylene resin must be a homopolymer. Therefore, a polypropylene ethylene rubber would meet the claim limitations.
Second, in light of Applicant’s amendment of claim 1, the rejection over Ookura et al. is withdrawn and replaced with a new rejection over Okumura et al. Applicant is directed to the discussion above regarding the T (gap) of claim 2 taught by Okumura et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781